Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6 are pending.  Claim 1 was amended.  
Applicant’s proposed amendments will not be entered, as the addition of a comma does not change the scope of the invention as claimed.

Response to Arguments
Applicant's arguments filed 2 have been fully considered but they are not persuasive.

Applicant argues (see page 7): However, it is that element 60 in Goodman (the alleged "information terminal") which implements the alleged "analyzing the vibration of the machine component" in contrast to the claimed "at least one hardware processor" features.
Examiner submits that element 60 is a CPU, or “central processing unit”, which is a circuit capable of processing data
Applicant argues (see page 7): that FFT (alleged "obtaining spectrum data" via FFT according to the rejection) is implemented by Goodman's main CPU 60 (the alleged "information terminal"), not by the alleged "at least one hardware processor" in communication with such "information terminal," much less as specifically claimed.
Examiner submits that claim 1 recites both “a filter processing unit including a high-pass filter and an anti-alias filter and configured to extract a predetermined frequency band” and “at least one hardware processor … extracting a predetermined frequency band”.  Both of these elements are capable of obtaining spectrum data, as both crate a smaller band of frequencies form a given input signal.  Also, the invention as claimed includes “at least one hardware hardware processor”, and Goodman teach two hardware components, Front End CPU 40 and Main CPU 60, which are “at least one”.
Applicant argues (see page ): that citation contradicts the final paragraph of the rejection of claim 1 at page 6 of the Office Action which instead alleges that Goodman's main CPU 60 is not the "information terminal" but instead is in communication with an alleged "information terminal."
Examiner submits that page 3 of the Final Office Action states “a “display device” which can be a standalone spectrum analyzer, a PDA, or a smart phone, so the Examiner interprets the information terminal as a smart phone that sends commands to the vibration analyzer”.  The display device or the smart phone are mapped to the claimed information terminal”, not a particular CPU.
Applicant argues (see page 8): "extracting a predetermined frequency band" features of that "analyzing the vibration," yet, as noted in Goodman paragraph [0049], such alleged extraction occurs in the front end CPU 40, not Goodman's otherwise cited main CPU 60 which is instead at most in a wireless communication with the front end CPU. … the alternate interpretation provided by the rejection in which Goodman's main CPI 60 is not the alleged "information terminal," fails to disclose at least the claimed "at least one hardware processor configured to implement: analyzing the vibration of the machine component.
Examiner submits that as discussed above, the “information terminal” is not CPU 6-0, as argued, but “a standalone spectrum analyzer, a PDA, or a smart phone” as taught by Goodman.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862